             Case 3:20-cv-00133-JCH Document 84 Filed 04/21/20 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

                                                     :
JAKUB MADEJ                                          :
                                                     :       CIVIL ACTION NO.
                       PLAINTIFF                     :       3:20-cv-00133-JCH
                                                     :
v.                                                   :
                                                     :
YALE UNIVERSITY, MARVIN CHUN,                        :
MARK SCHENKER, PETER SALOVEY AND                     :
JESSIE ROYCE HILL                                    :
                                                     :
                       DEFENDANTS                    :
                                                     :       APRIL 21, 2020

  DEFENDANTS’ REPLY BRIEF IN SUPPORT OF MOTION FOR ORDER FOR RELIEF
FROM REQUIREMENTS OF LOCAL RULES TO COMMUNICATE WITH THE PLAINTIFF
                     IN PERSON OR VIA TELEPHONE

       On April 7, 2020 defense counsel filed a Motion for Order For Relief From Requirements of Local

Rules To Communicate With The Plaintiff In Person Or Via Telephone and set forth the reasons behind

that motion. (Docket Entry No. 75.) It is noteworthy that in more than 40 years of practicing law, defense

counsel has never even considered filing such a motion. The defendants’ April 7, 2020 filing provides

ample support for this unique motion. In response to that motion, the plaintiff made two filings, totaling

188 pages of material. (Docket Entry Nos. 80 and 81.) Defense counsel will not burden the Court with

responding to each of the plaintiff’s arguments. Instead, this reply brief will focus on just two elements:

(1) communications from the plaintiff shortly following the April 20, 2020 hearing in which the plaintiff

contradicted statements made in the hearing and demonstrated his apparent inability to accurately interpret

oral communications; and (2) a response to the unjustified, defamatory statements the plaintiff has made

regarding the integrity of Deborah Hackett, defense counsel’s long-time paralegal who has earned an

exemplary reputation for her skill and integrity.
                Case 3:20-cv-00133-JCH Document 84 Filed 04/21/20 Page 2 of 6



         As reflected in the Court’s “Minute Entry,” (Docket Entry No. 83), Judge Hall spent a substantial

part of the April 20, 2020 hearing explaining to the parties that, consistent with the Court’s previously

entered scheduling order, the discovery in this matter should proceed first with paper discovery, to be

followed with depositions, which would be scheduled during the months of August, September and

October, unless the current COVID crisis prevented the depositions from being scheduled then. The Court

explicitly stated that the previously entered scheduling order would not be altered, and therefore document

discovery would precede any depositions. Although the plaintiff expressed initial opposition to not having

a “scheduling conference” prior to the commencement of the document discovery, he ultimately agreed

with the Court that the Court’s proposal was the most appropriate process to follow at the present time.

Defense counsel readily agreed. The Court noted during the April 20, 2020 conference that the plaintiff

had filed, three minutes before the hearing began, another Motion to Compel a Scheduling Conference.

Judge Hall indicated that she did not feel the need to rule on this motion, since it was already covered by

her previously issued scheduling order. Despite the foregoing, the plaintiff emailed defense counsel

approximately two hours after the conclusion of the conference, insisting that, in accordance with Rule

26(f), defense counsel was “mandated” to conduct a conference with the plaintiff before the

commencement of any discovery. In that same email, he insisted that there should be depositions

conducted over the telephone prior to the end of the COVID-19 crisis and again challenged the integrity

of defense counsel. See Attachment B.1


1
  It is noteworthy that the 4:13 p.m. email from the plaintiff on April 20, 2020 was in response to defense counsel’s email from
the prior afternoon in which defense counsel requested that the plaintiff supply any evidence he has to support the accusation
that he has repeatedly made to the effect that the defendants have destroyed relevant documents. In his response to that email,
the plaintiff states that he does not feel the need to discuss that accusation “because I retained a copy of all documents that you
have caused me to lose access to.” In other words, the plaintiff has no evidence to support the unfounded accusation that the
defendants have destroyed relevant documents. Indeed, the documents relating to this dispute have already been made exhibits
to the prior pleadings filed by both sides.




                                                                2
                Case 3:20-cv-00133-JCH Document 84 Filed 04/21/20 Page 3 of 6



         In view of the foregoing, it is clear that forcing defense counsel to engage in oral communications

with the plaintiff will doom both the parties and the Court to continued excessive motion practice, which

is contrary to the spirit and the letter of Fed. R. Civ. P. 1, which admonishes that the Rules must be

construed and administered so as to “secure the just, speedy and inexpensive determination of every action

and proceeding.”

         The second issue which defense counsel must address is the completely unjustified attack on

Deborah Hackett. After having filed a pleading in which he accused Ms. Hackett of intentionally altering

email communications between the plaintiff and Ms. Hackett, the plaintiff, during the April 20, 2020

hearing, insisted that there was no intention on his part to accuse anyone of wrongdoing. Despite that

statement, the docket reveals that the plaintiff had filed his Motion for Sanctions, (Docket Entry No. 80),

on April 18, 2020 at 7:42 p.m., less than two full days prior to the April 20, 2020 hearing. In that pleading,

the plaintiff includes the following slanderous accusations:

                       ▪   “Counsel knowingly altered the email he offers to the Court.” Id. at 26.

                       ▪   “Counsel altered the email to have it say what is not true.” Id. at 27.

                       ▪   “Counsel’s paralegal pressed the ‘send’ button at 4:20:23 p.m. EDT.” Id. at 27.

                       ▪   Defense counsel’s conduct “demonstrates to what extent counsel wishes to ‘win,’
                           ‘whatever it takes.’” Id. at 28.

                       ▪   “Counsel’s conduct is neither a misunderstanding or a one-time occurrence. You
                           cannot accidentally edit a PDF file, change time zone on your computer, or crop an
                           older message to have them say something else than what’s true.” Id. at 29.

                       ▪   Defense counsel’s conduct “may also constitute fraud on the court.” Id. at 29.2

         While the plaintiff attempted to suggest during the hearing that his failure to recognize that the

foregoing comments could be taken as a personal attack resulted from the fact that English is not his native

2
 Interestingly, the plaintiff states that he himself knows how to “alter emails he offers to the Court.” (Docket Entry No. 81, p.
27.) In this regard, he possesses a skill not known to defense counsel.


                                                               3
              Case 3:20-cv-00133-JCH Document 84 Filed 04/21/20 Page 4 of 6



language, he acknowledged in other court filings that he is quite skilled in the English language, having

been educated in several English-speaking schools prior to matriculating at Yale College. The hundreds

of pages of court filings the plaintiff has submitted in this case stand as a testament to his intelligence,

creativity and skill communicating in written form in the English language. Given the representations

made in the Motion for Sanctions, it strains credulity for the plaintiff to suggest that he could not appreciate

the statements made in the Motion for Sanctions were a personal attack. He then followed up the Motion

for Sanctions by sending an email two hours after the conclusion of the hearing in which he stated: “I

know that your paralegal is a diligent, honest person. I know how you made that misstatement about

email, though. (Hence, ‘altered,’ not ‘doctored’). I am proud to say I follow the rules of professional

conduct and don’t mislead the Court, even if doing so is not locally (sic) advantageous to my case.” See

Attachment A. Giving the plaintiff the full benefit of the doubt, and assuming that he somehow did not

understand that making all of these statements could be regarded as a personal attack, the statements do

demonstrate without any doubt whatsoever that forcing defense counsel to engage in oral communications

with the plaintiff will add to the amount of time which both defense counsel and the Court will have to

devote to this matter, since it is apparent that defense counsel will need to repeatedly send emails and file

pleadings to clarify what has been stated orally.

                                           CONCLUSION

        Defense counsel has never filed a motion similar to this one in more than 40 years of practice, and

did so only after considerable deliberation in this case. While in most cases having both sides confer

orally will bring advantages, in this case it is quite clear from the filings already made that oral

communications will not assist in resolving any dispute between the plaintiff and defendants, whether

relating to discovery or any other issue in the case. The plaintiff’s emails sent to defense counsel

immediately following the April 20, 2020 telephonic hearing with the Court demonstrate plaintiff’s



                                                       4
             Case 3:20-cv-00133-JCH Document 84 Filed 04/21/20 Page 5 of 6



interpretation of oral communications, whether from the Court or defense counsel, are at substantial

variance from defense counsel’s recollection and interpretation of those same communications. They are

also at variance from the Court’s Minute Entry, docketed immediately after the hearing. To force defense

counsel to engage in oral communications with the plaintiff in the present case will not only increase the

court filings, but will also immeasurably increase defense costs, as defense counsel must repeatedly send

confirmatory emails following each oral communication. The guidance provided in Fed. R. Civ. P. 1 that

the Rules are to be implemented in order to achieve the “just, speedy, and inexpensive” prosecution of

each case will be thwarted if defense counsel is ordered to communicate orally with the plaintiff. Such an

order will tax judicial resources which should be conserved at any time, but particularly at a time of

national crisis; will greatly increase defense costs; will induce delays as more motions are filed and will

not contribute to achieving a just resolution. Under the unique circumstances of the present case, defense

counsel should be relieved of the obligation to engage in oral communications with the plaintiff.



                                                THE DEFENDANTS,

                                                YALE UNIVERSITY, MARVIN CHUN,
                                                MARK SCHENKER, PETER SALOVEY AND
                                                JESSIE ROYCE HILL


                                          By:                 /s/
                                                PATRICK M. NOONAN – CT00189
                                                COLLEEN NOONAN DAVIS – CT27773
                                                DONAHUE, DURHAM & NOONAN, P.C.
                                                Concept Park
                                                741 Boston Post Road, Suite 306
                                                Guilford, CT 06437
                                                Telephone: (203) 458-9168
                                                Fax: (203) 458-4424
                                                Email: pnoonan@ddnctlaw.com




                                                    5
              Case 3:20-cv-00133-JCH Document 84 Filed 04/21/20 Page 6 of 6



                                               CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-
mail to all parties by operation of the court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the
court’s CM/ECF System.


                                                       _______________/s/________________
                                                              Patrick M. Noonan




                                                      6
